Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Reports First Quarter Results for Fiscal Year 2010 TORONTO, CANADA - October 6, 2009 - Lorus Therapeutics Inc. (the “Company” or “Lorus”), a biopharmaceutical company specializing in the discovery, research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three months ended August 31, 2009 and that it has received a $1.0 million loan from Herbert Abramson, one of its directors. Unless specified otherwise, all amounts are in Canadian dollars. Q1 2010 HIGHLIGHTS Corporate Highlights • As previously announced, in June 2009, the Company reached a settlement with The Erin Mills Investment Corporation to extinguish its $15.0 million convertible debentures in exchange for $3.3 million cash and other consideration. Drug Development Highlights • LOR-2040 Program: In August 2009, the Company announced the allowance of a patent from the Japan Patent Office for its clinical-stage drug LOR-2040; • LOR-253 Program: In September 2009, the Company announced a scientific publication supporting novel mode of anticancer therapy for the LOR-253 class of compounds.These compounds have shown potent anticancer activity in cancer cell lines and in an animal model of human colon cancer.Furthermore, the mechanism of action of this promising new class of antitumor agent described in the publication, suggested a novel method for treating several different types of cancer. “The repurchase of our convertible debentures has provided us with a clean balance sheet, and the loan from Mr. Abramson has provided us with capital to aggressively pursue long-term investment and relationships, and allows us to continue advancing our research and drug development programs”, said Dr. Aiping Young, President and CEO of Lorus. FINANCIAL RESULTS The loss from operations (excluding the gain on settlement of the convertible debentures) for the three months ended August 31, 2009 decreased to $1.2 million from $2.7 million during the same period in fiscal 2009. During the three months ended August 31, 2009 the Company recorded a gain on the repurchase of its secured convertible debentures of $11.0 million reflecting the difference between the fair value of the debentures at the repurchase date, net of transaction costs of $221 thousand, and the cash payment amount of $3.3 million resulting in net income for the period of $9.8 million ($0.04 per share).The gain on repurchase of the debentures does not result in income taxes payable as the Company has sufficient capital and non-capital losses to shelter these gains.During the three months ended August 31, 2008 the Company’s net loss of $2.2 million included a gain on sale of shares of $450 thousand related to the plan of arrangement and corporate reorganization. 1 The decrease in loss from operations for the three months ended August 31, 2009 compared with the same period in the prior year is due primarily to lower research and development costs of $685 thousand resulting from less spending on related activities, and higher expenditures in the prior period for GLP-toxicity studies for LOR-2040 and LOR-253; lower general and administrative costs of $261 thousand due to reduced personnel and legal costs; and lower accretion and interest expense related to the convertible debentures as a result of repurchasing the debentures in June 2009.The lower expenditures are partly offset by a decrease in interest income of $71 thousand to $11 thousand in the current quarter due tolower cash and investment balances as a result of the payment made to repurchase the debentures in June as well as lower prime interest rates. We utilized cash of $987 thousand in our operating activities during the three months ended August 31, 2009 compared with $2.0 million in the same period in the prior year.The decrease is primarily a result of a reduced net operating loss. At August 31, 2009, we had cash and cash equivalents and short-term investments of $1.4 million compared to $5.9 million at May 31, 2009.The decrease in cash and cash equivalents is primarily due to the payment made to repurchase the debentures. Research and development expenses totaled $540 thousand in the three months ended August 31, 2009 compared to $1.2 million during the same period in the prior year.The lower spending during the current period compared with the prior-year period is due to a reduction in expenditures during the current period in an effort to conserve cash and higher expenditures in the three months ended August 31, 2008 related to completion of GLP-toxicity studies for both the LOR-2040 program in bladder cancer and LOR-253 small molecule program. General and administrative expenses totaled $533 thousand for the three months ended August 31, 2009 compared to $794 thousand in the same period in the prior year.The decrease in general and administrative costs for the current year is the result of lower personnel and legal costs. Management has forecasted that the Company’s current level of cash, cash equivalents and short-term investments is not sufficient to execute its current planned expenditures for the next twelve months without further investment.Today, the Company received a loan of $1 million from Herbert Abramson, one of its directors.
